Proceeding pursuant to CPLR article 78 (transferred to this *1143Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
During a search of his cell, petitioner was found to be in possession of numerous Uniform Commercial Code (hereinafter UCC) forms and related literature. Following a tier III disciplinary hearing, he was found guilty of violating the prison disciplinary rules prohibiting possession of unauthorized literature and UCC materials, as well as contraband. After that determination was upheld on administrative appeal, petitioner commenced the present CPLR article 78 proceeding.
We confirm. Petitioner’s contention that he was authorized to possess the UCC forms and related documentation is belied by the misbehavior report, documentary evidence and hearing testimony, all of which provide substantial evidence to support the determination of guilt (see Matter of Bunting v Fischer, 94 AD3d 1320, 1320 [2012]; Matter of Samuels v Department of Correctional Servs. Staff, 84 AD3d 1629, 1630 [2011]). Further, as the possession of these materials is prohibited, the manner in which he obtained them is immaterial (see Matter of Arrington v Venettozzi, 87 AD3d 1215, 1215-1216 [2011]). His unpreserved argument that the rules prohibiting him from possessing the documents in question are unconstitutional “must be raised in the context of a prison grievance procedure” (Matter of Bunting v Fischer, 94 AD3d at 1321). Petitioner’s remaining claims are also unpreserved for our review and, in any event, are without merit.
Peters, PJ., Garry, Egan Jr., Devine and Clark, JJ., concur.
Adjudged that the determination is confirmed, without costs, and petition dismissed.